Citation Nr: 1037942	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a tailbone disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954 
and December 1954 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In this regard, while the Veteran's May 2007 notice of 
disagreement as to the March 2007 rating decision also included 
the RO's denial of his claim of service-connection for a left 
ankle disorder, this issue is no longer before the Board because 
in a December 2007 rating decision the RO granted this claim.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its August 2010 Brief, the Veteran's representative raised for 
the first time the question of whether the Veteran's left knee, 
left hip, and tailbone disorders were also caused and/or 
aggravated by the claimant's newly service connected left ankle 
disorder.  The Veteran's representative also asked that the 
appeal be remanded to obtain a medical opinion as to this 
question.

Tellingly, a review of the record on appeal does not reveal that 
the Veteran was provided notice of the laws and regulations 
governing secondary service connection or that VA obtained a 
medical opinion as to this question.  See 38 U.S.C.A. §§ 5103(a); 
5103A(d) (West 2002); 38 C.F.R. §§ 3.310; 19.29, 19.31 (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  

Therefore, because a claim for service connection includes a 
claim under all potentially applicable theories of entitlement 
(i.e., both direct and secondary service connection) (see West v. 
Brown, 7 Vet. App. 329 (1995) (en banc)) and because the post-
service medical records show that Veteran being diagnosed with 
left knee, left hip, and tailbone disorders (i.e., arthritis), 
the Board agrees with the claimant's representative and finds 
that a remand is required to both provide him with notice of 
38 C.F.R. § 3.310 (2009) and to provide him with a VA examination 
to ascertain the relationship, if any, between his service 
connected left ankle disorder and his left knee, left hip, and 
tailbone disorders.  See 38 U.S.C.A. §§ 5103(a); 5103A(d); 
38 C.F.R. §§ 3.310; 19.29, 19.31; McLendon, supra; Allen, supra.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:
1.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), notice in accordance 
with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009) which notice 
should include, among other things, notice 
of 38 C.F.R. § 3.310 and Allen, supra.

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an orthopedic examination to 
ascertain the origins or etiology of his 
left knee, left hip, and tailbone 
disorders.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

(a)	Is it at least as likely as not 
that the Veteran's left knee, left 
hip, and/or tailbone disorder was 
caused by his service connected 
left ankle disorder?

(b)	Is it at least as likely as not 
that the Veteran's left knee, left 
hip, and/or tailbone disorder was 
aggravated by his service connected 
left ankle disorder?

Note 1:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's left 
knee, left hip, and/or tailbone 
disorder was aggravated by his 
service connected left ankle 
disorder, the examiner should provide a 
base-line as to the severity of the left 
knee, left hip, and/or tailbone disorder 
before being aggravated by his service 
connected left ankle disorder.

Note 2:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

3.  The RO/AMC should thereafter 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 38 
C.F.R. § 3.310 and Allen, supra.  A 
reasonable period of time should be allowed 
for response.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

